Ruth Botstein
Meagan Carmichael
Assistant Municipal Attorneys
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, AK 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org

Attorneys for Defendants
Municipality of Anchorage; Anchorage Police Department

                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

JARED TUIA,                    )
                               )
                Plaintiff,     )
                               )
vs.                            )
                               )
MUNICIPALITY OF ANCHORAGE, and )
ANCHORAGE POLICE DEPARTMENT, )
                               )
                Defendants.    )                 Case No. 3:19-cv-00326 TMB
                               )

                 NOTICE OF FILING AND DESIGNATION OF RECORD
                        OF STATE COURT PROCEEDINGS

       Defendants, Municipality of Anchorage, Anchorage Police Department (Municipal

Defendants), by and through the Municipal Attorney’s Office, hereby give notice to the Court

that they have filed copies of all records and proceedings conducted to date in the State Court

matter captioned Jered Tuia v. Municipality of Anchorage, Anchorage Police Department, with

case number 3AN-19-10807 Civil, which is the subject of Municipal Defendants’ Notice of

Removal filed on December 30, 2019. A copy of each document is attached hereto. The




         Case 3:19-cv-00326-HRH Document 12 Filed 02/20/20 Page 1 of 2
documents, including the date each document was filed or issued in the State Superior Court, are

as follows:

         No.      Date              Party             Description of Document

         1        10/30/2019        Tuia              Case Description

         2        10/30/2019        Tuia              Complaint for Employment Discrimination

         3        10/30/2019        Tuia              Summons and Notice to Both Parties of Judicial
                                                      Assignment

         4        10/30/2019        Tuia              Demand for Jury Trial

         5        12/16/2019        MOA/APD           Notice of Removal of Action to U.S. District
                                                      Court

         Respectfully submitted this 20th day of February, 2020.

                                                      DEITRA L. ENNIS
                                                      Acting Municipal Attorney

                                                      By: s/Ruth Botstein, s/ Meagan Carmichael
                                                             Ruth Botstein (AK Bar No. 9906016)
                                                             Meagan Carmichael (AK Bar No. 1011071)
                                                             Assistant Municipal Attorneys
                                                             Municipal Attorney’s Office
                                                             P.O. Box 196650
                                                             Anchorage, AK 99519-6650
                                                             Phone: (907) 343-4545
                                                             Fax: (907) 343-4550
                                                             Email: uslit@muni.org


Certificate of Service
The undersigned hereby certifies that on February 20, 2020, a
true and correct copy of the foregoing was served on the parties
by electronic means through the CM/ECF system.

/s Amber J. Cummings
Amber J. Cummings, Legal Secretary
Municipal Attorney’s Office




Notice of Filing and Designation of Record of State Court Proceedings
Tuia, Jared v. MOA, APD; Case No. 3AN-19-10807 CI
Page 2 of 2
             Case 3:19-cv-00326-HRH Document 12 Filed 02/20/20 Page 2 of 2
